The defendant’s petition for certification for appeal from the Appellate Court, 78 Conn. App. 691 (AC 22997), is granted, limited to the following issues:
*927The Supreme Court docket number is SC 17093.
Sabato P. Fiano, in support of the petition.
Decided November 12, 2003
“1. Did the Appellate Court properly reverse the trial court’s judgment in favor of the defendant?
“2. If the answer to the first question is ‘yes,’ did the Appellate Court properly direct judgment for the plaintiff in the amount of $40,881.37, rather than remand the case for a new trial?”
ZARELLA, J., did not participate in the consideration or decision of this petition.